*322OPINION BY
WOODWARD, C. J.
. . {Journal, infra, *p. hi)
1. Under the law of nations property of a subject or citizen of one country found within the territories of another country ought to be restored, but there is no obligation under such law to restore persons.
2. As rights of property in persons cannot exist by the common law, but only by statute, the manner of protecting such rights must be regulated by statute. Common-law principles do not apply.
3. The Ordinance of 1787 prohibits slavery, hence a right of property in a human being cannot exist in this Territory, except (a) as to persons in the actual possession of British settlers within the Territory on July 11, 1796, and (b) as to fugitives from lawful labor in some other American state or territory.
4. The principle which leads the American government to enforce the return of slaves from one part of the United States to another ought not be extended to other countries in the absence of reciprocal provisions.
5. Even if the right to apprehend slaves existed, the mode of procedure attempted does not appear to be admissible under any oí the existing laws.